        Case 2:21-cv-00730-LMA-DPC Document 1-2 Filed 04/09/21 Page 1 of 3




                                LARRY M. AISOLA, JR., L.L.C.
                                       Attorney & Counselor at Law
                                              Notary Public
                                        208 W. Judge Perez Drive
                                       Chalmette, Louisiana 70043
                                        Telephone: (504) 913-6182
                                        Telecopier: (504) 682-6668
                                           LawLMAJ@aol.com

                                            February 21, 2021

MMilike@dollargeneral.com
Millette E. Milliken, M.A., SCLA
Dollar General Corp.
P.O. Box 1728
Goodlettsville, TN 37070

          RE:         Client:      Donald Sino
                      D.O.A.:      April 12, 2020
                      Claim#:      202004863

Dear Ms. Milliken:

        I submit this letter only for purposes of settlement negotiations, not for any admission
against interest, and not for any purpose to be used at trial. We take this means to provide you
with our evaluation of the claim for damages sustained by our above-referenced client, Donald
Sino. Having considered the facts and applicable law, we are prepared to recommend to our client
that he resolve his pending litigation against your client for the sum of $200,000.00. Our
recommendation is premised upon the following:

                                             Factual History

        On April 12, 2020, Donald Sino was a guest/invitee at your store located at 4201 East Judge
Perez Drive, Meraux, Louisiana 70075. Mr. Sino entered the store and without warning he slip
and fall in a puddle of water after shopping shortly prior to arrival. This accident was the proximate
cause of my client’s injuries and damages.

                                   Acadian Ambulance of New Orleans

       On April 12, 2020, and as a result of the accident, Mr. Sino was transported to the St.
Bernard Parish Hospital Emergency Department.

                                     SBPH Emergency Department

      As a result of the accident, Mr. Sino treated with St. Bernard Parish Hospital Emergency
Department. Mr. Sino was treated by Kassie Gill, FNP.

                                                                     EXHIBIT B
Settlement Proposal                                                                      Page1
        Case 2:21-cv-00730-LMA-DPC Document 1-2 Filed 04/09/21 Page 2 of 3




                                   Shoemaker Chiropractic

      As a result of the accident, Mr. Sino treated with Shoemaker Chiropractic for about seven
months. Mr. Sino was treated by Dr. James L. Shoemaker DC, CCSP.


                                  Diagnostic Imaging Service

       As a result of the accident, Mr. Sino had MRI done by Diagnostic Imaging Service on
August 26, 2020. Louis Schruff, M.D. noted the followings concerning MRI left Knee without
contrast:

IMPRESSION:

     1. Lateral meniscus tear (horizontal cleavage tear posterior horn, body, anterior horn).
     2. Localized moderately severe chondromalacia and minor reactive marrow edema of the
        anterolateral aspect of the lateral femoral condyle. The remainder of the articular
        cartilage is fairly well preserved.
     3. Medial meniscus tear (small horizontal tears posterior horne).
     4. Small joint fluid collection.

                                      Bone & Joint Clinic

       As a result of the accident, Mr. Sino had to see Dr. Daniel Gallagher because of the
instamatic damages to his knee. Dr. Gallagher provided Mr. Sino with an injection in his knee.
Mr. Sino was directed to acquire injections as needed by Dr. Gallagher’s office.

                                 Summary of Special Damages

       As set forth in the foregoing, the recoverable damages of Mr. Sino are itemized as
follows:

          Medical Bills:

          Acadian Ambulance of New Orleans, LLC
                 Ground Mileage:#200415E1792501                           $ 1,583.40
                 BLS-Emergency:# 200415E1792501                           $ 1,457.00
          SBPH Emergency Department:
                 Emergency Department visit:#200417E0776801               $   1,517.00
                 Emergency Department visit: #200416E8441300              $     945.00
          Guardian Care, LLC
                 X-Ray exam of Knee #: 200417E17200                       $      39.00
          Ochsner Clinic, LLC
                 Office/Outpatient visit:#200420E6498200                  $     256.00
                 Non-Invasive vascular study:#200420E9000300              $      76.00
                 X-Ray exam of Knee:# 200507E8055600                      $      23.00



Settlement Proposal                                                                  Page2
        Case 2:21-cv-00730-LMA-DPC Document 1-2 Filed 04/09/21 Page 3 of 3




          Ochsner Medical Center
                X-Ray Exam of Knee:#200513E6931300                        $       195.00
          Ochsner Health Center-Michoud
                Office/outpatient visit:# 200513E5813701                  $        358.00
          Shoemaker Chiropractic:                                         $      5,484.00
          Diagnostic Imaging Service:                                     $        575.00
          Bone & Joint Clinic:                                            $        684.00


          TOTAL:                                                          $ 13,192.40

                                  Summary of General Damages

       Louisiana law provides for offenses and quasi offenses pursuant to La. C. C. art. 2315 A:
Every act whatever of man that cause damages to another obliges him by whose fault it happened
to repair it. Vosburg v. City of New Roads (La. App. 2020). The Court awarded plaintiff
$300,000.00 in general damages for same or similar injuries as our plaintiff.

          TOTAL:                                                          $300,000.00

        So as to move this matter toward an expedited resolution, we are willing to recommend to
our client that she settle this matter for the sum total of $200,000.00. After you have had an
opportunity to consider this proposal with your client, we welcome the opportunity to review this
matter.

          With kind regards, I remain

                                                    Sincerely yours,




                                                    /s/ Larry M. Aisola, Jr.
                                                    Larry M. Aisola, Jr., Esq.
LMAJ/
Enclosures
cc:    Donald Sino




Settlement Proposal                                                                   Page3
